Citation Nr: 0424085	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  97-30 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for residuals of a 
right thigh injury.

4.  Entitlement to service connection for bilateral foot and 
toe disabilities.

5.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from May 1971 to February 
1975, and periods of active duty for training (ACDUTRA) in 
March and May 1981 and from August to December 1981.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 1996 rating action that denied service 
connection for low back, cervical spine, right thigh, and 
bilateral foot and toe disabilities and right ear hearing 
loss.  A Notice of Disagreement was received in May 1997, and 
a Statement of the Case (SOC) was issued in August 1997.  A 
Substantive Appeal was received in September 1997.  In 
September 1998, the veteran testified at a Board hearing 
before a Veterans Law Judge (VLJ) (one that is no longer 
employed with the Board) in Washington, D.C.; a transcript of 
the hearing is of record.

In March 1999, the Board remanded the stated issues to the RO 
for further development of the evidence and for due process 
development.  A Supplemental SOC (SSOC) was issued in 
December 2002, reflecting the RO's continued denials of 
service connection.  In February 2004, the veteran testified 
at a Board hearing before the undersigned VLJ in Washington, 
D.C.; a transcript of the hearing is of record.

The Board's decision on the claims for service connection for 
low back, cervical spine, and bilateral foot and toe 
disabilities, and for right ear hearing loss is set forth 
below.  The claim for service connection for residuals of a 
right thigh injury is addressed in the Remand section of this 
decision following the Order; this matter is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action on his part is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection for low back, 
cervical spine, and bilateral foot and toe disabilities and 
right ear hearing loss has been accomplished.

2.  The veteran was treated for low back pain in service, and 
persuasive VA medical opinion provides a medical nexus 
between his in-service complaints and current low back 
disability.

3.  The veteran was treated for neck pain in service, and 
persuasive VA medical opinion provides a medical nexus 
between his in-service complaints and current cervical spine 
disability.

4.  The veteran was treated for bilateral foot and toe 
complaints in service, and persuasive VA medical opinion 
provides a medical nexus between his in-service complaints 
and current chronic bilateral foot and toe disabilities.

5.  The veteran currently has right ear hearing loss 
recognized as a disability for VA purposes.  

6.  The evidence includes service records suggesting likely 
noise exposure during ACDUTRA; the veteran's credible 
assertions of in-service noise exposure and continuity of 
right ear hearing problems since service; and a competent 
opinion that provides a medical nexus between the in-service 
noise exposure and current right ear hearing loss.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disability are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003). 

2.  The criteria for service connection for a cervical spine 
disability are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003). 

3.  The criteria for service connection for bilateral foot 
and toe disabilities are met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003). 

4.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for right ear hearing loss 
are met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2003).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify him 
what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the above, and the Board's favorable decision on 
the claims for service connection for low back, cervical 
spine, and bilateral foot and toe disabilities and right ear 
hearing loss-granting the full benefits sought on appeal 
with respect to each of these claims-the Board finds that 
all notification and development action needed to fairly 
adjudicate those claims has been accomplished.    
  
II.  Service Connection for Low Back, Cervical Spine, and 
Bilateral Foot and      Toe Disabilities and Right Ear 
Hearing Loss

A.  Background

The service medical records document considerable treatment 
of the veteran for complaints of low back and neck pain, as 
well as a motor vehicle accident in February 1972.  In 
October 1971, he was treated for bilateral anterior 
metatarsalgia and pes planus.  Service records also document 
assignment to the field artillery during ACDUTRA in 1981.

Post service, July 1993 private medical records documented 
cervical spine magnetic resonance imaging (MRI) findings of a 
small prolapse and protrusion and a moderately-large right 
disc prolapse at C6-7.

April 1995 Virginia Beach Hospital cervical spine MRI 
findings showed a small, left-sided spondylotic ridge at C2-
3, C3-4 spondylosis with mild disc bulge and minimal 
subligamentous central protrusion, a small central 
subligamentous disc protrusion at C4-5 producing mild ventral 
cord flattening, a moderate-sized bi-lobed disc herniation at 
C5-6 producing possible right C-6 root impingement, and a 
large right-sided disc extrusion at C6-7 producing right-
sided cord compression and probable right C-7 root 
impingement.  Lumbar spine MRI findings showed mild disc 
protrusion at L5-S1 and degenerative facet disease 
bilaterally at L4-5.  

Following July 1995 VA examination, the diagnoses included 
bilateral foot and toe strain and bilateral small plantar 
calcaneal spurs.  Audiometric evaluation revealed right ear 
pure tone thresholds of 20, 10, 15, 30, and 50 decibels (db) 
at 500, 1,000, 2,000, 3,000, and 4,000 Hertz.  Right ear 
speech recognition was 90 percent.

On October 1999 VA otolaryngological examination, the 
examiner reviewed the veteran's medical records and noted his 
exposure to noise during ACDUTRA, especially in the field 
artillery, with no occupational exposure to excessive noise 
when working in real estate, accounting, and maintenance.  
Current audiometric testing showed bilateral high frequency 
sensorineural hearing loss which was compatible with 
excessive noise exposure.  The average right side pure tone 
threshold was 30 db.  Right ear speech recognition was 92 
percent.  The diagnosis was bilateral noise-induced hearing 
loss, worse in the right ear, which could be traced to the 
veteran's military career, specifically, with the artillery 
in the early 1980's.  

On November 1999 VA orthopedic examination, the veteran 
complained of low back and neck pain related to inservice 
injuries sustained in a motor vehicle accident in service in 
the early 1970's.  Current examination showed second degree 
pes planus.  Right foot X-rays showed an os calcis spur and 
an area of calcification and possible avulsion from the 
calcaneal side of the calcaneal cuboid joint which probably 
represented an old injury; the left foot showed a virtually 
identical situation.  The diagnoses included cervical 
spondylosis at C5-6 and C6-7; loss of lumbar lordosis with 
complaints of low back pain; and os calcis spurs bilaterally 
indicating previous plantar fasciitis.  After a review of the 
claims file, the examiner opined that it was at least as 
likely as not that the veteran's cervical spondylosis, back 
pain, and loss of lumbar lordosis were caused by the 
inservice motor vehicle accident.  He knew of no other 
significant injuries to the cervical spine or back that the 
veteran had sustained, and noted that the cervical 
spondylosis was greater than would normally be expected in a 
man of the veteran's age.       

On January 2000 VA podiatric examination, the veteran gave a 
history of persistent bilateral foot pain since he 
participated in track sports activities in service.  After 
examination, the diagnoses were bilateral painful plantar 
fasciitis; bilateral foot painful functional hallux limitus; 
bilateral diffuse metatarsalgia, likely due to compensatory 
gait; and mild bilateral hallux abducto valgus deformities.  
The examiner commented that the veteran's multiple chronic 
foot conditions were largely due to poor foot biomechanics, 
and, after a review of the veteran's medical records, opined 
that it was at least as likely as not that they developed 
during military service.

During the February 2004 Board hearing, the veteran testified 
that he injured his low back and cervical spine in a motor 
vehicle accident in service, injured his feet during running 
for physical training in service, was exposed to acoustic 
trauma in service as a result of noise from firing guns as a 
field artillery officer, and currently suffers from residuals 
thereof, and that these links to military service are 
supported by competent VA medical opinions.  

B.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service, or while 
performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Considering the evidence of record in light of the above 
criteria, the Board finds that the record supports the grant 
of service connection for low back, cervical spine, bilateral 
foot and toe disabilities, and for right ear hearing loss.

The service medical records confirm the veteran's injury in a 
motor vehicle accident as well as treatment for low back, 
neck, and bilateral foot complaints.  The post-service 
evidence documents lumbar disc protrusion at L5-S1 and 
degenerative facet disease at L4-5, extensive cervical disc 
disease, and multiple chronic bilateral foot disabilities.  A 
VA physician in November 1999 linked the veteran's low back 
and cervical spine disabilities to the in-service motor 
vehicle accident, and a VA podiatrist in January 2000 linked 
his multiple chronic bilateral foot disabilities to his 
military service.  The Board finds that those VA medical 
opinions, which were based upon examination of the veteran 
and consideration of his documented medical history, 
constitute both competent and probative evidence on the 
question of medical nexus between current low back, cervical 
spine, and bilateral foot and toe disabilities and incidents 
of military service; significantly, there are no contrary 
medical opinions as to the etiology of those disabilities.  
For the foregoing reasons, the Board finds that the evidence 
supports each grant of service connection.

Furthermore, as regards the veteran's right ear hearing loss, 
the Board notes that, under the provisions of 38 C.F.R. 
§ 3.385, impaired hearing is considered by the VA to be a 
disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels (db) or greater; the thresholds for at least three 
of these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 

In this case, the service medical records do not establish 
right ear hearing loss in service.  However, the absence of 
in-service evidence of hearing loss is not fatal to the 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of 38 C.F.R.          § 3.385, as 
noted above) and a medically-sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

In this case, the competent evidence establishes that the 
veteran currently has right ear hearing loss recognized as a 
disability for VA purposes.  The Board also finds that, 
affording the veteran the benefit of the doubt, the record 
presents a basis for attributing that current right ear 
hearing loss disability to noise exposure (i.e., "injury") 
during the veteran's service.  

In this regard, the Board notes there is no documented in-
service noise exposure.  However, the record contains the 
veteran's sworn hearing testimony asserting significant noise 
exposure during ACDUTRA in the field artillery, and service 
records that tend to corroborate such exposure; medical 
records showing the current existence of right ear hearing 
loss that reflects a hearing disability within the meaning of 
38 C.F.R. § 3.385; and an October 1999 VA medical opinion 
that provides a probable medical nexus between the veteran's 
current right ear hearing loss and his ACDUTRA.  The Board 
finds that such opinion, based upon both examination of the 
veteran and consideration of his documented medical history 
and his credible assertions, constitutes both competent and 
probative evidence on the nexus question; significantly, 
there is no contrary medical opinion as to the etiology of 
the veteran's right ear hearing loss.  

Accordingly, and affording the veteran the benefit of the 
doubt, the Board finds that the evidence supports the grant 
of service connection for right ear hearing loss.


ORDER

Service connection for a low back disability is granted.

Service connection for a cervical spine disability is 
granted.

Service connection for bilateral foot and toe disabilities is 
granted.

Service connection for right ear hearing loss is granted.


REMAND

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claim for service connection for residuals of a right 
thigh injury on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); but see also Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO's letter should also invite the veteran to 
submit all pertinent evidence in his possession.  After 
providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  

In this case, the service medical records document a motor 
vehicle accident in February 1972 with resulting injuries to 
the veteran's right thigh, and show considerable treatment 
for pain and swelling in the right thigh.  Post service, 
right thigh muscle strain was diagnosed on July 1995 VA 
examination.  On November 1999 VA examination, the veteran 
complained of right thigh symptoms, but the examiner stated 
that those complaints were not related to any specific 
diagnosis that could be made.  During the February 2004 Board 
hearing, the veteran testified that he suffered a soft tissue 
injury to the right thigh in service, and that the 1999 VA 
examination inadequately addressed the issue of current 
residuals of that right thigh injury.  The veteran's 
representative requested that another VA examination be 
obtained to ascertain the nature and extent of any current 
residuals of the right thigh injury.  The Board finds that 
another examination would assist in the equitable 
adjudication of this claim, to obtain an opinion as to the 
medical nexus, if any, between the in-service right thigh 
injury and any currently-diagnosed residuals.  The Board 
notes that, as no evidence of record currently addresses such 
question, to specifically include the relationship, if any, 
between in-service symptoms and any current right thigh 
disability, the evidence of record is insufficient to decide 
the claim on appeal.  See 38 C.F.R. § 5103A.  

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination to obtain the information needed to 
fairly adjudicate the claim on appeal.  The veteran is hereby 
advised that failure to report for the scheduled examination, 
without good cause, may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2003).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran does not report for the scheduled examination, 
the RO must obtain and associate with the claims file a copy 
of any notice of the date and time of such examination sent 
to him by the pertinent VA medical facility.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim for 
service connection for residuals of a 
right thigh injury on appeal.  The letter 
should include a summary of the evidence 
currently of record that is pertinent to 
the claim, and specific notice as to the 
type of evidence necessary to 
substantiate it.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to evaluation 
or treatment for the disability at issue 
that are not currently of record.   

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claim within the one-year 
period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.    

With respect to any diagnosed right thigh 
or right leg disability, the physician 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that such disability is the result of 
disease or injury incurred in or 
aggravated by the veteran's military 
service, to specifically include the e 
in-service right thigh injury.   

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
a copy of any notice of the date and time 
of the examination sent to him by the VA 
medical facility at which it was to have 
been conducted. 

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for residuals of a 
right thigh injury on appeal in light of 
all pertinent evidence and legal 
authority.  
 
8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.       §§ 5109B, 
7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



